DETAILED ACTION
This office action is in response to the amendment filed January 31, 2022 in which claims 44-62 are presented for examination and claims 1-43 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Arguments
Applicant’s First Argument:  Objection to the specification and drawings should be withdrawn.
Examiner’s Response:  Applicant’s arguments have been fully considered and they are partially persuasive.  The objection to the specification is withdrawn but the objection to the drawings is maintained, albeit under an updated basis of objection (see below).

Applicant’s Second Argument:  Rejection of amended claim 44 under 35 USC 102 over US Pub No. 2011/0113519 Gendron et al. should be withdrawn at least “baseplate 112”) itself is the base plate of face shield 38, as interpreted in the prior office action.
Examiner’s Response:  Applicant’s arguments have been fully considered but they are not persuasive.  Examiner respectfully asserts that at least under an updated interpretation of Gendron wherein “mounting arrangement 42” is interpreted as the “first accessory mount” while “face shield 38” is interpreted as the accessory, Gendron would read over claim 44 under 35 USC 102.  As recited in claim 44, Gendron discloses a first accessory mount (42) (see especially Figures 7, 9, 12, and 13C; paras. 0120-0122) as well an accessory (38) (see especially Figures 14-15; paras. 0121-0122; “face shield 38” is disclosed as comprising only “lens 94” and “frame 95” and not comprising “mounting arrangement 42”) that attaches to carrier (44) via first accessory mount (42) (see especially Figures 12-15; paras. 0120-0122).  First accessory mount 42 attaches to accessory 38 via lugs 98a,98b, holes 99a,99b, and pins 99c (see Figures 13-15; paras. 0121-0122).  Examiner respectfully asserts that either one of lugs 98a,98b on its own or the combination of lugs 98a,98b can properly be considered a “base plate” of “face shield 38” (i.e. the accessory).  With first accessory mount 42 inserted into carrier 44, it would be possible for a user to remove receiving pins 99c from lugs 98a,98b, thus allowing face shield 38 to be separated from first accessory mount 42 without removing first accessory mount 42 from carrier 44 (see Figures 7-10 and 11-15; paras. 0119-0122).  Examiner respectfully notes that claim 44 does not recite any particular structural requirements for the “base plate.”  As such, the rejection of claim 44 under 35 albeit under an updated interpretation, as detailed above; see rejection under 35 USC 102, below).  However, in the interest of promoting compact prosecution as well as to address various dependent claims, claim 44 is also rejected over Gendron in an updated basis under 35 USC 103, in view of secondary references (see rejection under 35 USC 103, below).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “the entire first accessory mount is insertable into the carrier” as recited in claim 45 must be shown or the feature(s) canceled from the claim(s).  Examiner notes that as disclosed in Figures 2-3 and pg. 7, lines 3-4 of the instant disclosure, the carrier fully surrounds a perimeter of the accessory mount.  However, as depicted in at least annotated Figure 4 (see below) at least portions the first accessory mount are disposed outward of the carrier when the first accessory mount is inserted into the carrier.  No new matter should be entered.

    PNG
    media_image1.png
    841
    776
    media_image1.png
    Greyscale

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 46 and 47 are objected to because of the following informalities:  Claims 46 and 47 each recite “The helmet of claim 44…”  However, in order to avoid a rejection under 35 USC 112(d) for failing to further limit claim 44, claims 46 and 47 should be amended to recite “The helmet system of claim 44…”  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 44, 47-52, and 54-60 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by US Pub No. 2011/0113519 Gendron et al.
To claim 44, Gendron discloses a helmet system (30) comprising:
a helmet (34) having a rim with a downwardly-facing rim portion (annotated Figure 6, see below);
a carrier (44) attachable to the helmet only above the downwardly-facing rim portion (annotated Figure 6), the carrier having a front and a back, wherein the back of the carrier faces the helmet when the carrier is attached to the helmet (annotated Figure 6; paras. 0112-0113);
a first accessory mount (42) that is removably attachable to the carrier (see especially Figures 7-9 and 13; paras. 0112-0122), and with the first accessory mount attached to the carrier, the first accessory mount is removably attachable to a base plate (98a,98b) of an accessory (38) while the carrier is attached to the helmet (see Figures 7-9 and 11-15; paras. 0112-0122; with accessory 38 attached to carrier 44 via first accessory mount 42, accessory 38 can be removed from first accessory mount 42 by removing pins 99c from base plate 98a,98b of accessory 38; such an operation would be possible without removing first accessory mount 42 from carrier 44);
wherein the carrier is configured to receive the first accessory mount at the front of the carrier to attach the first accessory mount to the carrier, the first accessory mount being attachable to and removable from the carrier without removal of the carrier from the helmet (see Figures 7-9 and 11-15; paras. 0112-0137);
and wherein the carrier is compatible with receiving and retaining a second accessory mount, the first accessory mount and the second accessory mount being different types of accessory mounts (paras. 0011-0012, 0132; the second accessory mount could be interpreted to comprise a mount for something other than accessory 38, that is likewise configured to be disposed in the central portion of carrier 44 such as night vision goggles; Examiner further respectfully notes that claim 44 does not recite, for example, that an accessory is removable from the second accessory mount while the second accessory mount remains disposed within the carrier).

    PNG
    media_image2.png
    1009
    860
    media_image2.png
    Greyscale

To claim 47, Gendron further discloses a helmet system wherein the carrier includes a central portion (144) and at least one peripheral portion (annotated Figure 8, see below; para. 0131).

    PNG
    media_image3.png
    1011
    843
    media_image3.png
    Greyscale


To claim 48, Gendron further discloses a helmet system wherein the central portion supports the first accessory mount and the at least one peripheral portion attaches the carrier to the helmet (para. 0133; see at least Figs. 6 and 7 depicted screw 360 and the hole for receiving screw 36 in carrier 44, respectively).

To claim 49, Gendron further discloses a helmet system wherein the at least one peripheral portion comprises an arc-shaped arm that conforms to the helmet (see Figs. 1-3, 7-8).

To claim 50, Gendron further discloses a helmet system wherein the central portion comprises a frame that fully surrounds a perimeter of the first accessory mount (see especially Figs. 9-10; paras. 0131-0136).

To claim 51, Gendron further discloses a helmet system wherein the central portion and the at least one peripheral portion are integrally formed (see especially Figs. 7-8).

To claim 52, Gendron further discloses a helmet system wherein the at least one peripheral portion is configured to be attached to an accessory (para. 0135, see Figs. 18-21).

To claim 54, Gendron further discloses a helmet system wherein the downwardly-facing rim portion is configured and arranged to form a seal against an accessory (para. 0136).

To claim 55, Gendron further discloses a helmet system wherein the accessory comprises a face shield, a visor, or goggles (see Figures 1-3; 7-9, and 13C-15; paras. 0011, 0119-0122).

To claim 56, Gendron further discloses a helmet system further comprising a shim (133) (see especially Fig. 13B) that is configured to attach to the first accessory mount and secure the first accessory mount to the carrier (see Figs. 11-13C; paras. 0129-0135).

To claim 57, Gendron further discloses a helmet system wherein the carrier includes tabs (158) (see especially Fig. 10), and the shim is slidable between the first accessory mount and the tabs (see Figs. 10, 11-13C; paras. 0129-0135).

To claim 58, Gendron further discloses a helmet system further comprising the second accessory mount (paras. 0011, 0132).

To claim 59, Gendron further discloses a helmet system wherein the carrier includes a frame (144) configured to receive the first accessory mount to attach the first accessory mount to the carrier (annotated Figure 8; para. 0131).

To claim 60, Gendron further discloses a helmet system wherein, with the first accessory mount removed from the carrier, the frame is configured to receive the second accessory mount to attach the second accessory mount to the carrier (para. 0132).

ALTERNATE REJECTION.  Claim 44 is rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Gendron (Examiner notes for clarity that this alternate rejection over Gendron relies on a slightly different interpretation of Gendron than the rejection of claims 44, 47-52, and 54-60 over Gendron, above).
To claim 44, Gendron discloses a helmet system (30) comprising:
a helmet (34) having a rim with a downwardly-facing rim portion (annotated Figure 6);
a carrier attachable (44,46,48,52) to the helmet only above the downwardly-facing rim portion (annotated Figure 6), the carrier having a front and a back, wherein the back of the carrier faces the helmet when the carrier is attached to the helmet (see Figures 1-3 and annotated Figure 6; paras. 0112-0115);
a first accessory mount (42) that is removably attachable to the carrier (see especially Figures 7-9 and 13; paras. 0112-0122), and with the first accessory mount attached to the carrier, the first accessory mount is removably attachable to a base plate (98a,98b) of an accessory (38) while the carrier is attached to the helmet (see Figures 7-9 and 11-15; paras. 0112-0122; with accessory 38 attached to carrier 44 via first accessory mount 42, accessory 38 can be removed from first accessory mount 42 by removing pins 99c from base plate 98a,98b of accessory 38; such an operation would be possible without removing first accessory mount 42 from carrier 44);
wherein the carrier is configured to receive the first accessory mount at the front of the carrier to attach the first accessory mount to the carrier, the first accessory mount being attachable to and removable from the carrier without removal of the carrier from the helmet (see Figures 7-9 and 11-15; paras. 0112-0137);
and wherein the carrier is compatible with receiving and retaining a second accessory mount (see Figures 1-4A; paras. 0113-0118 the second accessory mount comprises the mounts used to attach mandible 36 to carrier 44,46,48,50), the first accessory mount and the second accessory mount being different types of accessory mounts (see at least Figures 1-3 and 7-9; paras. 0011-0012, 0113-0122, 0132; Examiner respectfully notes that under this alternate interpretation of Gendron wherein the carrier comprises a combination of mount 44, side rails 46,48, and back rail 52, the second accessory mount can be interpreted as any of the accessory mounts configured to attach accessories to either of side rails 46,48 and/or back rail 52; Examiner further respectfully notes that claim 44 does not recite, for example, that an accessory is removable from the second accessory mount while the second accessory mount remains disposed within the carrier or that the second accessory mount is configured to be received at a front of the carrier).
Examiner respectfully notes that this ALTERNATE REJECTION over Gendron has been limited to claim 44 for brevity.  However, Examiner further respectfully notes that this ALTERNATIVE REJECTION over Gendron may be relied up to reject additional claim(s) in future office action(s).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 44, 46, 53, 61, and 62 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Gendron (as applied to claim 44, under the first basis of rejection of claim 44 under 35 USC 102, above) in view of USPN 8,739,313 Teetzel et al. and US Pub No. 2008/0263752 Solinsky et al.
To claims 44, 46, and 53, Gendron discloses a helmet system (30) comprising:
a helmet (34) having a rim with a downwardly-facing rim portion (annotated Figure 6);
a carrier (44) attachable to the helmet only above the downwardly-facing rim portion (annotated Figure 6), the carrier having a front and a back, wherein the back of the carrier faces the helmet when the carrier is attached to the helmet (annotated Figure 6; paras. 0112-0113);
a first accessory mount (42) that is removably attachable to the carrier (see especially Figures 7-9 and 13; paras. 0112-0122), and with the first accessory mount attached to the carrier, the first accessory mount is removably attachable to a base plate (98a,98b) of an accessory (38) while the carrier is attached to the helmet (see Figures 7-9 and 11-15; paras. 0112-0122; with accessory 38 attached to carrier 44 via first accessory mount 42, accessory 38 can be removed from first accessory mount 42 by removing pins 99c from base plate 98a,98b of accessory 38; such an operation would be possible without removing first accessory mount 42 from carrier 44);
wherein the carrier is configured to receive the first accessory mount at the front of the carrier to attach the first accessory mount to the carrier, the first accessory mount being attachable to and removable from the carrier without removal of the carrier from the helmet (see Figures 7-9 and 11-15; paras. 0112-0137);
and wherein the carrier is compatible with receiving and retaining a second accessory mount, the first accessory mount and the second accessory mount being different types of accessory mounts (paras. 0011-0012, 0132; the second accessory mount could be interpreted to comprise a mount for something other than accessory 38, that is likewise configured to be disposed in the central portion of carrier 44 such as night vision goggles; Examiner further respectfully notes that claim 44 does not recite, for example, that an accessory is removable from the second accessory mount while the second accessory mount remains disposed within the carrier); 
wherein an accessory mount comprising a powered accessory mount and another accessory mount comprising a non-powered accessory mount (paras. 0011-0012, 0119-0122, 0132; inasmuch as currently claimed, an accessory mount configured to attach a night vision device to the carrier can properly be considered a “powered” accessory mount at least due to the fact that it is an accessory mount configured for use with a powered accessory; Examiner respectfully notes that claim 46 does not recite, for example, that the first accessory mount includes electrical contacts).
Gendron discloses a helmet system wherein the carrier is configured to attach various different types of accessories to helmet 34 including both powered and non-powered accessories (paras. 0011-0012, 0119-0122, 0132).
Gendron does not expressly disclose a helmet system wherein the powered accessory mount includes electrical contacts configured to power a device that is mounted to the powered accessory mount.
However, both Teetzel (see at least Figures 2, 10, 12A, and 12B of Teetzel; col. 2, line 51 – col. 4, line 25 and col. 10, line 24 – col. 11, line 27 of Teetzel) and Solinksy (see at least Figures 1-3 and 17-19 of Solinsky; paras. 0048-0060 of Solinsky) teach helmet systems with accessory mounts that are attachable and removable to a base plate of an accessory while the accessory mounts are received in a carrier, with Solinksy further teaching a powered accessory mount including electrical contacts configured to power a device that is mounted to the power accessory mount: 
	(see Figures 2, 10, 12A, and 12B of Teetzel; col. 2, line 51 – col. 4, line 25 and col. 10, line 24 – col. 11, line 27 of Teetzel; Teetzel teaches helmet system 200 comprising carrier 204 and accessory mount 112 configured to be removably attached to carrier 204; and while accessory mount 112 is attached to carrier 204, accessory 814 is removably attached to accessory mount 112 via base plate 818 of accessory 814; as such, accessory 814 can still be removed from accessory mount 112 while accessory mount 112 is attached to carrier 204; Examiner further respectfully notes that accessory mount 112 can properly be considered a “non-powered” accessory mount because accessory mount 112 is not electrically powered; accessory 814 is self-powered);
	(see at least Figures 1-3, 8-11, and 17-19 of Solinsky; paras. 0048-0060 of Solinsky; Solinsky teaches helmet system 100 comprising carrier 1800 and accessory mount 102 including electrical contacts 122,124, accessory mount 102 configured to be removably attached to carrier 1800; and while accessory mount 102 is attached to carrier 1800, accessory 104  is removably attached to accessory mount 102 via base plates 112,114 of accessory 104; as such, accessory 104 can still be removed from accessory mount 102 while accessory mount 102 is attached to carrier 1800; Examiner further respectfully notes that 102 can properly be considered a “powered” accessory mount because it includes electrical contacts 122,124).
Gendron, Teetzel, and Solinsky each teach analogous inventions in the field of helmet systems.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the helmet system of Gendron to be compatible with either of the accessory mounts of Teetzel and Solinsky because Gendron teaches mounting night vision devices to helmet systems without specific details of the particular night vision device attachment while Teetzel and Solinsky each teach specific night vision device accessory mounts that each allow removable attachment of a night vision device to a helmet system and that further include the benefit of allowing rotation of the night vision device between stowed and in use configurations while attached the helmet system (see at least Abstract of Teetzel and Figures 13-14 of Solinsky).

To claims 44 and 61, Gendron discloses a helmet system (30) comprising:
a helmet (34) having a rim with a downwardly-facing rim portion (annotated Figure 6);
a carrier (44) attachable to the helmet only above the downwardly-facing rim portion (annotated Figure 6), the carrier having a front and a back, wherein the back of the carrier faces the helmet when the carrier is attached to the helmet (annotated Figure 6; paras. 0112-0113);
a first accessory mount (42) that is removably attachable to the carrier (see especially Figures 7-9 and 13; paras. 0112-0122), and with the first accessory mount attached to the carrier, the first accessory mount is removably attachable to a base plate (98a,98b) of an accessory (38) while the carrier is attached to the helmet (see Figures 7-9 and 11-15; paras. 0112-0122; with accessory 38 attached to carrier 44 via first accessory mount 42, accessory 38 can be removed from first accessory mount 42 by removing pins 99c from base plate 98a,98b of accessory 38; such an operation would be possible without removing first accessory mount 42 from carrier 44);
wherein the carrier is configured to receive the first accessory mount at the front of the carrier to attach the first accessory mount to the carrier, the first accessory mount being attachable to and removable from the carrier without removal of the carrier from the helmet (see Figures 7-9 and 11-15; paras. 0112-0137);
and wherein the carrier is compatible with receiving and retaining a second accessory mount, the first accessory mount and the second accessory mount being different types of accessory mounts (paras. 0011-0012, 0132; the second accessory mount could be interpreted to comprise a mount for something other than accessory 38, that is likewise configured to be disposed in the central portion of carrier 44 such as night vision goggles; Examiner further respectfully notes that claim 44 does not recite, for example, that an accessory is removable from the second accessory mount while the second accessory mount remains disposed within the carrier); 
wherein an accessory mount comprising a powered accessory mount and another accessory mount comprising a non-powered accessory mount (paras. 0011-0012, 0119-0122, 0132; inasmuch as currently claimed, an accessory mount configured to attach a night vision device to the carrier can properly be considered a “powered” accessory mount at least due to the fact that it is an accessory mount configured for use with a powered accessory; Examiner respectfully notes that claim 46 does not recite, for example, that the first accessory mount includes electrical contacts).
Gendron discloses a helmet system wherein the carrier is configured to attach various different types of accessories to helmet 34 including both powered and non-powered accessories using different types of accessory mounts (paras. 0011-0012, 0119-0122, 0132).
Gendron does not expressly disclose a helmet system wherein the carrier is configured to receive a second accessory mount at the front of the carrier to attach the second accessory mount to the carrier, the second accessory mount being attachable to and removable from the carrier without removal of the carrier from the helmet.
However, both Teetzel (see at least Figures 2, 10, 12A, and 12B of Teetzel; col. 2, line 51 – col. 4, line 25 and col. 10, line 24 – col. 11, line 27 of Teetzel) and Solinksy (see at least Figures 1-3 and 17-19 of Solinsky; paras. 0048-0060 of Solinsky) teach helmet systems with accessory mounts that are attachable and removable to a base plate of an accessory while the accessory mounts are received in a carrier, with Solinksy further teaching a powered accessory mount including electrical contacts configured to power a device that is mounted to the power accessory mount: 
	(see Figures 2, 10, 12A, and 12B of Teetzel; col. 2, line 51 – col. 4, line 25 and col. 10, line 24 – col. 11, line 27 of Teetzel; Teetzel teaches helmet system 200 comprising carrier 204 and accessory mount 112 configured to be removably attached to carrier 204; and while accessory mount 112 is attached to carrier 204, accessory 814 is removably attached to accessory mount 112 via base plate 818 of accessory 814; as such, accessory 814 can still be removed from accessory mount 112 while accessory mount 112 is attached to carrier 204; Examiner further respectfully notes that accessory mount 112 can properly be considered a “non-powered” accessory mount because accessory mount 112 is not electrically powered; accessory 814 is self-powered);
	(see at least Figures 1-3, 8-11, and 17-19 of Solinsky; paras. 0048-0060 of Solinsky; Solinsky teaches helmet system 100 comprising carrier 1800 and accessory mount 102 including electrical contacts 122,124, accessory mount 102 configured to be removably attached to carrier 1800; and while accessory mount 102 is attached to carrier 1800, accessory 104  is removably attached to accessory mount 102 via base plates 112,114 of accessory 104; as such, accessory 104 can still be removed from accessory mount 102 while accessory mount 102 is attached to carrier 1800; Examiner further respectfully notes that 102 can properly be considered a “powered” accessory mount because it includes electrical contacts 122,124).
Gendron, Teetzel, and Solinsky each teach analogous inventions in the field of helmet systems.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to configure the helmet system of Gendron to be compatible with either of the accessory mounts of Teetzel and Solinsky because Gendron teaches mounting night vision devices to helmet systems without specific details of the particular night vision device attachment while Teetzel and Solinsky each teach specific night vision device accessory mounts that each allow removable attachment of a night vision device to a helmet system and that further include the benefit of allowing rotation of the night vision device between stowed and in use configurations while attached the helmet system (see at least Abstract of Teetzel and Figures 13-14 of Solinsky).

To claim 62, the modified invention of Gendron (i.e. Gendron in view of Teetzel and Solinsky, as detailed above) further teaches a helmet system further comprising the second accessory mount (42 of Gendron, 112 of Teetzel, 102 of Solinsky).

Examiner’s Comment
Examiner notes that while claim 45 is currently free from prior art-based rejections under 35 USC 102 and 35 USC 103, claim 45 remains rejected for depending from rejected claim 44 as well as subject to the drawing objection and would not be in condition for allowance unless the drawing objection is successfully overcome.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRIFFIN HALL whose telephone number is (571)270-0546. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/F Griffin Hall/Primary Examiner, Art Unit 3732